Nadeau, J.,
dissenting. I agree with the majority that to find coverage in this case, Decorative Concepts’ “ongoing operations need not have been the proximate cause of the injuries but the causal connection between the *474two must be more than tenuous.” I conclude, however, that the facts before us satisfy that test.
Although the majority states that the test requires only “some causal nexus” between the injuries and Decorative Concepts’ operations, in purporting to apply the test, it actually requires a much stronger causal connection. The majority states that “[t]he injuries did not occur while the employee was engaged in any task related to Decorative Concepts’ painting operations, or near Decorative Concepts’ painting operations,” and therefore concludes that the “required causal connection between the injuries and Decorative Concepts’ painting operations does not exist.” (Citation omitted.) Applying existing case law to the facts here, however, leads me to the opposite conclusion.
Citing similar cases from a number of jurisdictions, the court in Admiral Insurance Co. v. Trident NGL, Inc., 988 S.W.2d 451, 454 (Tex. App. 1999), summarized:
The majority view of these cases is that for liability to “arise out of operations” of a named insured it is not necessary for the named insured’s acts to have “caused” the accident; rather, it is sufficient that the named insured’s employee was injured while present at the scene in connection with performing the named insured’s business, even if the cause of the injury was the negligence of the additional insured.
Thus, the Admiral court found a sufficient causal connection where “the accident occurred while [the named insured] was performing its operations, i.e., [the named insured’s] employee was present for the purpose of maintaining and repairing [the additional insured’s] facilities.” Id.
Coverage has been found where, as here, the named insured’s employee becomes injured due to a dangerous condition on the premises. Thus, the court in Saavedra v. Murphy Oil U.S.A., Inc., 930 F.2d 1104, 1110, 1106 (5th Cir. 1991), found coverage with respect to “operations performed by or for the named insured,” where an employee of the named insured, while performing work on the additional insured’s premises, “allegedly slipped on algae that had formed around a leaking fire hydrant and seriously injured himself.”
Furthermore, covered injuries have not been restricted to those sustained in the actual performance of the employee’s work as distinguished from preparatory or subsequent activities. For instance, in McCarthy Brothers Co. v. Continental Lloyds Insurance Co., 7 S.W. 3d 725 (Tex. App. 1999), the employee fell on a “muddy, slippery” fifty-five to sixty foot incline that the employees “were required to traverse ... to *475retrieve electrical equipment necessary for their work.” Id. at 727 (quotations omitted). Similarly, in Highland Park Shopping Village v. Trinity Universal Insurance Co., 36 S.W.3d 916, 917, 917 n.2 (Tex. App. 2001), an employee sued for injuries sustained on an allegedly unsafe “Man Lift,” a conveyor belt-like device used to move parking garage employees between floors. The injured employee was sent by his employer, the named insured, to do plumbing work on the premises of the additional insured, Highland Park Shopping Center. Id. at 917. The employee “borrowed a ladder from Highland Park to use in his work. After completing the job [the employee] returned the ladder to the Highland Park garage basement and used the Man Lift to reach his car, parked outside the garage.” Id. The court found that the employee’s injuries arose out of the named insured’s work and that Highland Park was therefore covered as an additional insured. Id. at 918.
In the context of workers’ compensation, and in interpreting a related exclusion from a general liability policy, we have held that an injury arises in the course of employment if “it occurred in the performance of an activity related to employment, which may include a personal activity if reasonably expected and not forbidden.” Gagnon v. N.H. Ins. Co., 133 N.H. 70, 75-76 (1990) (quotation omitted). In the instant case, the injured employee alleged in his suit against Pro Con that he was on Oracle’s “premises while in the course of his employment.” The trial court found it was undisputed that the employee “slipped and fell on a sidewalk at the Oracle facility while on his way to a coffee truck located in the parking lot.” I have little difficulty concluding from the evidence that taking a coffee break on the work premises is an activity reasonably expected and not forbidden. Thus, the injury-producing activity was within the scope of employment.
By logical extension, the injury-producing activity was also related to the employer’s operations. In short, the employee here “was injured while present at the scene in connection with performing the named insured’s business.” Admiral, 988 S.W.2d at 454. I would conclude, therefore, that Pro Con was covered as an additional insured under Decorative Concepts’ policy. For that reason, respectfully, I dissent.